DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Menzel (US PN 3,355,151) in view of Barrows et al. (“Barrows” hereinafter) (US PN 3,119,779).
Regarding claim 1, Menzel teaches a shaving lather generator apparatus (item 11, figure 1), comprising: 
a body (item 12, figure 1) having a cavity and an inlet port (item 58, figure 2); 
a mixture cartridge (item 55, figure 2) comprising a reservoir for containing a fluid, an outlet port extension (item 57, figure 2) coupled to the reservoir and configured to be releasably coupled (threadably received, column 5, lines 19-22) to the inlet port (figure 2), and a first valve (item 56, figure 2) for selectively controlling flow of the fluid from the outlet port extension; 

a cylindrical lather generating screw (LGS) (item 32, figure 2) situated within the cylindrical cavity and configured to generate a lather from the fluid; and 
a motor (item 18, figure 2) coupled to the LGS and configured to rotate the LGS within the cylindrical cavity of the lather generator to drive the LGS to output the generated lather at the second opening (item 36, figure 2).
Menzel teaches all of the limitation except the mixture cartridge being removable and the valve being a part of the mixture cartridge. 
Barrows teaches another lather generator (figure 1) comprising a removable mixture cartridge (item 35, figure 1) that can be placed in a body cavity inlet port (items 30, 31, 32, figure 2) to supply the cavity with a flow of liquid soap. The mixture cartridge also comprises a cap shaped formation (item 36, figure 2) as a valving device to eject the liquid from the mixer cartridge to the inlet port of the body. Barrows teaches such configuration to remove the mixture cartridge for removal or replacement of refilling of the cartridge (column 4, lines 14-19).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Menzel as taught by Barrows to provide a removable cartridge that is both replaceable and refillable. Providing such cartridge allows the user the convenience to replace the empty cartridge with a new one without having to clean or refill the old container. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (See MPEP § 2144.04 (V)).

Regarding claim 4, Menzel teaches that the body further comprises a second cavity (the space holding the lather generator 19, figure 2), wherein the inlet port is situated in the second cavity.
Regarding claims 5 and 6, Menzel teaches that the second cavity, wherein when the outlet port extension is coupled to the inlet port, the second cavity receives at least a portion of the removable mixture cartridge (portion of cartridge 55 is received in second cavity, figure 2).
Regarding claims 7 and 10, Menzel teaches a coupler (threads, column 5, lines 19-22, figure 2) to releasably couple the outlet port extension to the inlet port and in turn couple the cartridge to the body.

Allowable Subject Matter
Claims 14-20 are allowed. The primary reason for allowance is the inclusion of claim limitations “a second valve situated between, and coupled to, the inlet port and the first opening, and configured to selectively control the flow of the fluid from the inlet port to the first opening; and first and second actuators, the first actuator configured to selectively control the first valve, and the second actuator configured to selectively control the second valve” in claim 14 and “a controller configured to determine whether a heater mode is active; and a heater configured to heat the lather generator, wherein the controller is configured to engage the heater when it is determined that the heater 
Claims 2, 8, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to heated shaving lather dispensers comprising a screw conveyor: US PN 2,191,450 and US PN 3,706,690. The following documents disclose subject matter related to heated shaving lather dispensers without a screw conveyor (unclaimed subject matter): US PN 2,057,791, US PN 2,413,925, US PN 3,207,369, and US PN 3,712,512.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754